DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on May 13, 2021, with respect to the 35 U.S.C. 112 rejection of claim 8 have been considered and are persuasive. Rejection of claim 8 under 35 USC 112 has been withdrawn.
3.	Applicant’s arguments regarding rejection of claims 1 and 8, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Grovlen ‘995 (US 2011/0205995) to clearly teach the amended limitations in claims 1 and 8.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337 (US 2016/0066337, “Sartori ‘337”), in view of Nakao ‘874 (US 2011/0134874, “Nakao ‘874”), and further in view of Grovlen ‘995 (US 2011/0205995, “Grovlen ‘995”).   
Regarding claims 1 and 8, Sartori ‘337 discloses a user equipment (UE) for transmitting sidelink control information (SCI) in a wireless communication system (FIG. 7, para 48; D2D UE transmits a SCI message to another D2D UE), the device comprising: 
a radio frequency (RF) unit to transmit and receive a radio signal (FIG. 9, para 88 and 92-93; D2D UE includes a transceiver 1170 with transmit and receive antennas 1175); and 
a processor connected to the RF unit (FIG. 9, para 88 and 93; processing unit 1100) to operate, 
wherein the processor: 
determines a number of bits of a resource allocation field of an SCI format as N, wherein N is a natural number (FIGS. 7 and 9, para 31, 48, 50, 83, and 93; processor inside a D2D UE executes instructions to generate a resource allocation message that is a SCI message; SCI message carries resource allocation information, encoded per a SCI format; unused bits of the SCI format are padded with zero; thus, the total number of bits in the SCI message is determined, and the number of bits in the SCI message to be used for resource allocation information is determined, in order to be able to pad the unused bits with zeros),
identifies a number of bits to be used in the resource allocation field (FIGS. 7 and 9, para 31, 48, 50, 83, and 93; processor inside a D2D UE executes instructions to generate a resource allocation message that is a SCI message; SCI message carries resource allocation information, encoded per a SCI format; unused bits of the SCI format are padded with zero; thus, the number of bits to be used for resource allocation information is determined, in order to be able to pad the unused bits), 
FIGS. 7 and 9, para 31-32, 48, 50, 83, and 93; processor inside a D2D UE executes instructions to generate a resource allocation message that is a SCI message; SCI message carries resource allocation information, encoded per a SCI format, and a format flag which indicates the format), and
transmits the generated SCI format to another UE (FIGS. 7 and 9, para 31, 48, 50, and 93; processor inside the D2D UE executes instructions to generate a resource allocation message that is a SCI message; D2D UE transmits the SCI message to another D2D UE; the SCI message is encoded according to a certain SCI format; thus, the processor inside the D2D UE generates the SCI format, and transmits the SCI format to the other D2D UE).
However, Sartori ‘337 does not specifically disclose wherein based on the number of bits to be used in the resource allocation field being less than the number of bits of the resource allocation field, the UE pads, with zeros, bits other than the bits to be used in the resource allocation field until a size of the resource allocation field is equal to the N.
Nakao ‘874 teaches wherein based on the number of bits to be used in the resource allocation field being less than the number of bits of the resource allocation field, the UE pads, with zeros, bits other than the bits to be used in the resource allocation field until a size of the resource allocation field is equal to the N (para 108; the size of the downlink resource allocation information is smaller than the size of the uplink resource allocation information; the downlink resource allocation information is padded with zeros, to make the size of the downlink resource allocation information equal to the size of the uplink resource allocation information; thus, resource allocation information is padded with zeros, based on the size of the resource allocation information being smaller than a desired size of the resource allocation information).
Nakao ‘874, para 21).
Although Sartori ‘337 in combination with Nakao ‘874 discloses determines a number of bits of a resource allocation field of an SCI format as N, wherein N is a natural number, Sartori ‘337 in combination with Nakao ‘874 does not specifically disclose a number of bits of a resource allocation field based on a maximum number of subchannels in a resource pool. 
Grovlen ‘995 teaches a number of bits of a resource allocation field  based on a maximum number of subchannels in a resource pool (FIG. 5, para 15 and 59; a number of bits in a resource allocation field are related to the number of allocated resource blocks, where the number of allocated resource blocks is larger than a maximum number of resource blocks associated with a system bandwidth; a resource block size is expressed in frequency domain as frequency subcarriers; thus, the number of bits in the resource allocation field is related to the maximum number of resource blocks associated with the system bandwidth, expressed as frequency subcarriers).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337 and Nakao ‘874, to include Grovlen ‘995’s number of bits in a resource allocation field that is related to a maximum number of resource blocks. The motivation for doing so would have been to address the need for better utilization of an arbitrary spectrum allocation (Grovlen ‘995, para 9).
Regarding claims 2 and 9, Sartori ‘337 in combination with Nakao ‘874 and Grovlen ‘995 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Sartori ‘337 teaches wherein a total number of bits comprised in the SCI format is a fixed value (para 83; the SCI message is not variable in length; thus, the SCI format has a fixed total number of bits).
6.	Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337, in view of Nakao ‘874, further in view of Grovlen ‘995, and further in view of 3GPP ‘202 (HUAWEI, et al., "Scheduling assignment design for V2V", 3GPP TSG RAN WG1 Meeting #86, R1-166202, August 2016, “3GPP ‘202”).
Regarding claims 3 and 10, Sartori ‘337 in combination with Nakao ‘874 and Grovlen ‘995 discloses all the limitations with respect to claims 2 and 9, respectively, as outlined above.
However, Sartori ‘337 in combination with Nakao ‘874 and Grovlen ‘995 does not specifically disclose wherein the total number of bits is 48 bits.
3GPP ‘202 teaches wherein the total number of bits is 48 bits (page 2, lines 4-12, page 3, line 23, Table 1; when the resource allocation in frequency domain contains 7 bits, TA contains 11 bits, ID contains 8 bits, and scheduling timing is 0 bits, the total number of bits in an SCI format for V2V is 48 bits).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337, Nakao ‘874, and Grovlen ‘995, to include 3GPP ‘202’s total of 48 bits in the SCI format. The motivation for doing so would have been to add new fields to SCI format for V2V (3GPP ‘202, page 1, Introduction).
Regarding claims 5 and 12, Sartori ‘337 in combination with Nakao ‘874 and Grovlen ‘995 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.

3GPP ‘202 teaches wherein N is 8 bits (page 3, line 23, Table 1; time-domain resource allocation field “Time Resource Indicator” has a fixed length of 8 bits).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337, Nakao ‘874, and Grovlen ‘995, to include 3GPP ‘202’s resource allocation field of a fixed length of 8 bits. The motivation for doing so would have been to add new fields to SCI format for V2V (3GPP ‘202, page 1, Introduction).
7.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337, in view of Nakao ‘874, further in view of Grovlen ‘995, and further in view of 3GPP ‘011 (ERICSSON, "Contents of PSCCH forV2V over PC5", 3GPP TSG RAN WG1 Meeting #86, R1-167011, August 2016, “3GPP ‘011”).
Regarding claims 6 and 13, Sartori ‘337 in combination with Nakao ‘874 and Grovlen ‘995 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
However, Sartori ‘337 in combination with Nakao ‘874 and Grovlen ‘995 does not specifically disclose wherein the number of bits to be used in the resource allocation field of the SCI format is determined depending on a number of subchannels allocated for the UE.
3GPP ‘011 teaches wherein the number of bits to be used in the resource allocation field of the SCI format is determined depending on a number of subchannels allocated for the UE (page 2, lines 3-4, Table 1; resource assignment field of the SCI format is determined depending on the number of assigned subchannels).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337, Nakao ‘874, and Grovlen ‘995, to include 3GPP ‘011’s resource 3GPP ‘011, page 1, Section 2, para 1).
8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori ‘337, in view of Nakao ‘874, further in view of Grovlen ‘995, further in view of 3GPP ‘011, and further in view of 3GPP ‘013 (ERICSSON, "Subchannelization and measurements for sensing for V2V over PC5", 3GPP TSG RAN WG1 Meeting #86, R1-167013, August 2016, “3GPP ‘013”).
Regarding claims 7 and 14, Sartori ‘337 in combination with Nakao ‘874, Grovlen ‘995, and 3GPP ‘011 discloses all the limitations with respect to claims 6 and 13, respectively, as outlined above.
However, Sartori ‘337 in combination with Nakao ‘874, Grovlen ‘995, and 3GPP ‘011 does not specifically disclose wherein the subchannels comprise a plurality of contiguous resource blocks.
3GPP ‘013 teaches wherein the subchannels comprise a plurality of contiguous resource blocks (FIG. 1, page 1, Introduction, line 8; subchannels are separate groups of adjacent resource blocks).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for transmitting SCI of Sartori ‘337, Nakao ‘874, Grovlen ‘995, and 3GPP ‘011, to include 3GPP ‘013’s subchannels comprising a plurality of adjacent resource blocks. The motivation for doing so would have been to reduce the problem of bandwidth fragmentation (3GPP ‘013, page 1, Section 2.1, line 1).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474